DISSENTING OPINION
SHOYER, J.
We are called upon to decide whether James J. McCaffrey, in his eighty-ninth year, died testate or intestate.
Admittedly, this decedent executed a lawyer-drawn will on July 3, 1947, which complied with all the solemn and formal requirements of the Pennsylvania Wills Act. Admittedly, his ribbon copy, duly executed, was stolen when his home was burglarized on December 4, 1953. Admittedly, he was told by his “former” lawyer that he should make a new will. Admittedly, he carefully preserved a conformed copy of the original which he received from the same lawyer after the burglary. Admittedly, there is no evidence of any change in his 100 percent charitable intent as first declared in his 1939 will.1 Nevertheless, a majority of this court declares that a first cousin, who lived in California, who was not mentioned in either of his two wills, a true “laughing heir,” shall inherit his sizeable estate.2
*95Testamentary intent, statutory revocation, animus revocandi — these precepts comprise both the old and the new testament of the law of wills. Centuries of experience have proven that faithful adherence3 to their spirit as well as their letter serves best the interests of the testator, his heirs and the community.
My colleagues have approached this issue as a problem in testamentary intent, whereas I regard it as a problem of revocatory intent. Under Pennsylvania law, the requirements for making a valid will are of statutory origin. No less exacting are the requirements regarding revocation. The origin of all the American statutes pertaining to revocation, including our own, may be traced to the English Statute of Frauds, sections VI and XXII, 29 Car. II C.3 (1677). The Statute of Frauds and the American statutes based thereon clearly regulate revocation by some visible act manifest on the instrument, or revocation by a later will, codicil or other instrument. Implicit in the application and construction of these statutes is the intent to revoke, animus revocandi. Explicit in the same statues is the prohibition against oral revocation of any written will or testament. Thus, section 22 of the Statute of Frauds provided that “no will in writing . . . shall be repealed, nor shall any clause, devise or bequest therein be altered or changed by any words, or will by word of mouth only, except the same be in the life of the testator committed to writing, and after the writing thereof read unto the testator, and allowed *96by him and proved to be done by three witnesses at the least”: Roberts’ Digest, P.310.
Historically, bold attempts to defeat wills by fabricating evidence of the oral declarations of the testator had become so frequent and so scandalous that the enactment of legislation such as the Statute of Frauds had become an absolute necessity. See Page on Wills (Bowe-Parker Revision) vol. 2, §21.3, where sections VI and XXII of the Statute of Frauds are quoted at length.
The learned hearing judge, despite the lack of any direct evidence that McCaffrey had ever adopted or ratified the felonious destruction of his will, had found “a presumption of revocation.” We are familiar with the application of this presumption where there is no known explanation for the disappearance of a will last known to be in testator’s possession prior to his death. Here, however, the burglary of McCaffrey’s will on December 4, 1953, was definitely established by insurance records and agreed to as a fact by all counsel. Nevertheless, the learned hearing judge has reasoned that the “failure of the testator to publish another will after notice that his last will had been destroyed operated as a presumption4 of an intent to adopt the loss as a revocation.” On this presumption, he bases his finding that the 1947 will was revoked by testator in his lifetime.
*97Our court en banc is not bound by this finding of fact which is based only on inference, and we are entitled to draw our own inferences and to make our own conclusions even though they differ from those of the trier of fact: Kalvyas v. Kalvyas, 371 Pa. 371, 375, 376 (1952); Gelmont Lab., Inc. v. Heist, et al., 300 Pa. 542, 547 (1930); Bailey Estate, 22 Fiduc. Rep. 231, 238 (O. C. Phila., 1972). The majority, dissatisfied (as am I) with the reasons advanced by the learned hearing judge in support of his holding, has substituted its own findings of fact and conclusions of law.
Of larger significance, however, the presumption of the learned hearing judge and the new findings are against the great weight of legal authority which holds that “ratification of an unauthorized act of mutilation by another does not work a revocation”: Atkinson, Law of Wills (2d ed., 1953) §86, p. 440. In Page on Wills, op. cit. §21.32, p. 393, this learned author cogently reasons as follows:
“. . . Under a statute such as the Statute of Frauds . . . which requires the testator’s intention to revoke to be expressed by some act manifest on the will or by a subsequent will or codicil, it would seem impossible to revoke a will by a subsequent ratification of an act which was done without the testator’s authority. When the act was done, it did not operate as a revocation; and to hold that the subsequent ratification makes such act amount to a revocation, is to ignore the provisions of such statutes and to revoke the will by the testator’s subsequent oral declarations.” (Italics supplied.)
In Davis v. Davis, 214 S. Car. 247, 52 S.E. 2d 192 (1949), where testator’s will was lost when his home was destroyed by fire, it was held that no presumption that testator destroyed the will animus revocandi exists, *98as a result of this misfortune, and the mere fact that testator has knowledge of the accidental destruction of the will does not give rise to a presumption that testator intended to adopt the accidental loss as a revocation. Further, the fact that testator intended to make another will after the first will was destroyed was no evidence that he intended to adopt the accidental destruction of the will as a revocation thereof. In Murphy’s Estate, 217 Wis. 472, 259 N.W. 430, 99 A.L.R. 519 (1935), it was held that the fraudulent destruction of testator’s will, where there was no subsequent expression of intent that the will was revoked, and no change in testator’s condition or circumstances from which revocation could be implied, was not a valid revocation. In so holding, the Wisconsin Court relied on Page op. cit. and other authorities on the law of wills.
In Roman Will, 80 N. J. Superior Ct. 481, 194 A. 2d 40 (1963), the court decided that failure of testator to rewrite his will, which was admittedly stolen seven months before his death, did not legally amount to revocation by adoption of the loss.
The English cases are to the same effect. Thus, in Gill v. Gill [1909] Prob. 157, it was held that where a will has been torn up without testator’s authority, he cannot, by any subsequent' ratification of the destruction, render the act a revocation. In Booth v. Booth [1926] Prob. 118, it was held that where a will was accidentally destroyed by fire eight years prior to testator’s death at age 81, mere acquiescence by him would not amount to a valid revocation.
The Court of Appeals of New York in Fox Will, 9 N. Y. 2d 400, 174 N.E. 2d 499 (1961), relying on an earlier case of Schultz v. Schultz, 35 N. Y. 653, held that there could be no oral adoption by testator of the *99revocation of his fraudulently destroyed will and it made no difference whether or not he knew of the will’s destruction prior to his death. It was further held that “the son’s testimony as to his father’s ‘oral adoption’ of the prior destruction was inadmissible as hearsay or on general principles developed in the law of wills [citing cases] or that, even if admissible, the testimony did not negate a ‘fraudulent destruction’ within the meaning of the relevant statute . . .” Page 502.
The court said, at page 505:
“. . . If a prior destruction of a will without ‘the intent and . . . the purpose of revoking the same’ may subsequently be ‘orally adopted,’ with the effect of preventing its probate, our courts will again be forced, as the Appellate Division was in this case, to rely on parol evidence to defeat or sustain a writing executed with all of the formalities required by law. This is precisely the condition found obnoxious at common law and which was sought to be avoided by the enactment of section 34 of our Decedent Estate Law ...”
The New York Court in Fox Will makes it graphically clear that oral testimony which tends to revoke or amend a formally executed will is inadmissible. Thus, the testimony of Judge Gleeson in his three court appearances can be accepted only as to proof of the execution of the 1947 will and the contents of the same when executed, the rest must be disregarded as hearsay or as an attempt to do orally that which is prohibited by the statute. No mere oral statement of testator himself in the presence of innumerable witnesses would suffice either to amend or revoke his formally executed will. While the will and contents were adequately proven by the testimony of Miss Scullin and Judge Gleeson and their identification of the conformed copy, it must follow that the additional testimony of Judge *100Gleeson which grew from “impressions” to “writings,” and finally to “changes” in his third court appearance, can be given no legal effect.
In Williams’ Estate, 336 Pa. 235, 237 (1939), we read:
“Under similar provisions in earlier acts it was held that unsigned writings, on the margins, back or other parts of the paper on which the will was written, even though written after the will was executed and expressing an intention that the will be revoked, were not effective, and that the will should be probated and the subsequent writings disregarded: Lewis v. Lewis, 2 W. & S. 455; Heise v. Heise, 31 Pa. 246; Saunders v. Samarreg Co., 205 Pa. 632, 55 A. 763. See also Dixon’s App., 55 Pa. 424; White’s Est., 262 Pa. 356, 105 A. 549. As is conceded, the writings here in question cannot be considered as a revocation under the first method prescribed by the act, that is as ‘a will, codicil or other writing declaring the same,’ since they were not signed at the end thereof, a necessary prerequisite to the proper execution of wills: Act of 1947, supra. Nor can they be given effect as a cancellation, obliteration or destruction of the will, the testamentary provisions of the will remaining untouched by their addition.”
In Leonard Estate, 427 Pa. 363 (1967), our own Supreme Court has recently held that, page 367:
“Oral testimony alone that the will of May 22,1958, was revoked by an alleged will dated November 8, 1963 is not sufficient to prove revocation and such evidence is not admissible: Shetter’s Estate, 303 Pa. 193, 197, 154 A. 288 (1931); Koehler’s Estate, 316 Pa. 321, 323, 175 A. 424 (1934).”
Not only should the letter of the statute be observed in this case to prevent the oral revocation of the will (see Clingan v. Mitcheltree, 31 Pa. 25, 36 (1856)), but especially must this follow when it is so clear that this testator never abandoned his natural intention of *101giving his entire estate to Catholic charities in the absence of surviving spouse, children, parents, siblings or other close kin. There is not a line in the record to indicate that he ever thought of Mrs. Gelhaus, who had left Philadelphia in 1905, as a desirable beneficiary of his estate.
In 1966, my colleagues and I were in unanimous agreement that the 1947 will should be offered to the register for probate. They have apparently forgotten what they approved at that time, 40 D. & C. 2d 645, 652; 16 Fiduc. Rep. 604, 612:
“It must be acknowledged that burglary of one’s home is a grievous and traumatic experience for any law-abiding citizen, and especially one who has reached the age of 82. When Sister Rose Brendan Clearkin wrote decedent on July 6, 1955, one of her deepest impressions retained from his earlier visit was his ‘worriment about the robbery’. When she testified before the register, she could not remember the exact purpose of decedent’s visit, nor any express statements he might have made about the present existence of a will. In the light of the recent holding in Baum Estate, 418 Pa. 404, 409 (1965), that the carbon copy of a will ‘made at the same time, by the same typewriter and the same strokes . . .’ is an original, it would seem that McCaffrey’s then mental appraisal of his own status — viz., whether he remained presumptively testate — could be deemed equivocal, to say the least. And Mr. Kelly’s telephone call to Judge Gleeson just a week before his death indicates decedent’s dominant thought that he still possessed a valid will.”5
*102Now, my colleagues say that “testator’s acts constituted revocation by implication” and that by his seven years’ delay this octogenarian “in effect ratified the act of the thief in destroying his will.” They might better call their theory “ratification by procrastination.” I perceive it as a spurious doctrine resting on a flagrant breach of the time-honored requirement of animus revocandi. Deaves’s Estate, 140 Pa. 242 (1891), does not support the majority, because fraudulent suppression of decedent’s will was not there established. The of decedent’s will was not there established. The factual situation was totally unlike the present. “For anything we know, he [decedent] may have destroyed his will because he was not satisfied with its provisions, and yet have desired to conceal the knowledge of that fact to avoid importunity”: so spoke our Supreme Court at page 249. In fact, Deaves was but a routine judicial application of the presumption that a testator in possession of his original will is presumed to have intentionally destroyed it where no other explanation for its absence is forthcoming.6 My colleagues are in error when they rely on this decision as an extension of the well-known presumption of revocation.
My colleagues call for a broad, liberal construction of the statute on revocation and cite Ford’s Estate, 301 Pa. 183 (1930); Kehr Will, 373 Pa. 473 (1953); and Shewchuk Estate, 444 Pa. 249 (1971). A major distinction in all three of the above cases is that, in each instance, our Supreme Court was approving a distribution in favor of an only child, the natural heir of the decedent. A truly equitable result was thrice achieved by our Supreme Court, yet my colleagues contradict *103themselves by insisting that “ [e]quity plays no part in interpretation of the statute of wills.”
The majority initiates its process of reasoning with the ancient maxim that one who dies intestate is satisfied to have the Commonwealth make a will for him. My colleagues then adopt a non sequitur corollary that knowledge of the felonious destruction of his valid will requires the testator to again fulfill the statutory requirements of executing a formal testament.7 Successive steps along the path of error follow.
Thus, in 1966, my colleagues agreed “Destruction of this copy [of his 1947 will] by testator might be deemed positive ratification of the original’s revocation by spoliation (cf. Kehr Will, 373 Pa. 473 (1953)), but certainly no such conclusion can attend its retention”: 40 D. & C. 2d, at page 652; 16 Fiduc. Rep., at page 612. Now, the majority completely ignores the fact that the conformed copy of the 1947 will, which was produced in court, was carefully preserved by McCaffrey. Instead, relying on very indefinite oral testimony that testator had made “changes” in his 1947 will, my colleagues, despite their confessed lack of knowledge, assume that these were valid changes complying with the specific requirements of section 5 (2) of the Wills Act that such writings must be “executed and proved in the manner required of wills.” *104This is really a compound error because my colleagues have accepted inadmissible and invalid oral evidence to cast doubt upon the verity of the conformed copy and have ignored our appellate authorities which hold that proof of the contents of a last will need only be “substantial”: Harrison’s Estate, 316 Pa. 15, 18 (1934), quoting with approval Hodgson’s Estate, 270 Pa. 210, 212 (1921), and Lawman’s Estate, 272 Pa. 237, 239 (1922). For “substantial” they have substituted in their findings of fact and conclusions of law the formula of “precise, or substantially exact.” Such modification is unwarranted. I can find no valid proof in this record which substantiates such finding, nor any precedent to support their conclusion. The result is tragic in that it penalizes the normal inertia of an octogenarian which has been aggravated by the felonious act of a thief.
Where a valid will has been willfully and maliciously suppressed by a burglary as in the instant case, it is neither fair nor reasonable that a testator should be called upon to reaffirm his testamentary intent. If he then prefers intestacy, he may acknowledge the destruction of his will by some cautionary act in writing, signed at the end, which expresses his intent to die intestate even though he continues to preserve a conformed copy of his will. But there is no good reason why the law should demand that he again formally express his desire to die testate unless his testamentary intent has clearly and undeniably undergone a change since the destruction of the instrument. Atkinson, a current authority on wills, says that it would be a “hardship,” unjustified by any legal theory, to require a testator to solemnly restate his testamentary intentions just because of the felonious destruction of his original will: Op. cit. §86, page 440.
Contestant has raised the additional objection that *105this record does not show an appeal from the action of the register by the proponents as “an aggrieved party.” This objection is highly technical and, in view of the fact that the orphans’ court follows and applies equitable principles, the objection is lacking in merit. From a period of a few months following the death of this testator, the issues were drawn and have remained the same ever since, to wit: Did James J. McCaffrey die testate or intestate? The same parties have been involved from the beginning and the matter has been lis pendens from the beginning. Section 208 of the Register of Wills Act, 20 PS §1840.208, is, like other statutes of limitation, a statute of repose. Here, no party has rested nor given the impression to his adversary that he has retired from the conflict. For contestant to succeed by reliance on this bar would be a harshness unknown to a court of equity. See Publicker Estate, 4 Fiduc. Rep. 237 (O. C. Chester County, 1954).
For the reasons set forth above, I respectfully and earnestly dissent from the action of my colleagues in sustaining the appeal of the first cousin’s personal representative from the action of the register of wills in admitting the 1947 will to probate.

 Quite to the contrary, the visit of testator to Sister Rose Brendan Clearkin, her testimony, and her letter form incontrovertible evidence that his interest in Catholic charities continued. The inaccurate statement in the letter from his former attorney that a new formal will containing gifts to charities must precede death by 30 days, failed to mention the exception that where the later instrument contains “an identical gift for substantially the same religious or charitable purpose, the gift in the later will or codicil shall be valid.” Such incomplete instruction may well have added to the confusion of this aged and retired testator, already upset by the burglary.


 Actually, the distributee would now be the estate of this cousin who has since died.


 Our Supreme Court has steadfastly resisted “lax interpretation” and wisely enforced the legislative mandate that a will “shall be signed by the testator at the end thereof ”: Section 2 of the Wills Act of 1947, 20 PS §180.2; Weiss Estate, 444 Pa. 126 (1971); Baldwin Will, 357 Pa. 432, 440 (1947) (signature at beginning or top); Brown Estate, 347 Pa. 244, 246 (1943) (signature to left).


 In Watkins v. Prudential Ins. Co., 315 Pa. 497, 504 (1934), our Supreme Court classified presumptions. “Presumptions arise as follows: They are either (1) a procedural expedient, or (2) a rule of proof production based upon the comparative availability of material evidence to the respective parties, or (3) a conclusion firmly based upon the generally known results of wide human experience, or (4) a combination of (1) and (3).” I am unable to fit the presumption of the learned hearing judge into any of these four classifications.


 To those householders who have personally experienced a burglary with its shattering annihilation of one’s sense of security, no proof of the traumatic effect is necessary; they have suffered it. Here, the letter of Sister Rose Brendan Clearkin proves its existence for the instant record.


 Atkinson, in his Handbook on the Law of Wills, assigns this decision to the category of unexplained disappearance: Atkinson, op. cit. §97, p. 507, note 10.


 Here is the real clue to the rulings of the majority. McCaffrey should have made a new will within seven years; even though the legislature has not required it, the majority demands it. I consider this not flexible judicial construction, but bald judicial legislating, which is entirely unwarranted where the statute has such a sound historical background and has so well stood the test of time. It seems that the majority has reacted emotionally more to its own hypothetical illustrations than to the actual facts surrounding McCaffrey.